Title: From James Madison to Benjamin Grayson Orr, [28 June] 1802
From: Madison, James
To: Orr, Benjamin Grayson


Dr. Sir
[28 June 1802]
I have just received yours of this morning inclosing Mr. Jones’ opinion on the subject of Negro Plato. I am sorry on the negro’s account as well as yours for the claim on him which has emerged. I admit also that having counted on his service for a particular purpose, during a given time, some inconveniency would result from a loss of that service. The course most agreeable to me would certainly be that of an amicable adjustment between you & the other party. If this cannot be done, my wish to avoid becoming a party to a legal controversy suggests the idea of my re-conveying the negro to you at the price given for him, and retaining him for the present on hire. In the event of your successful defence of your title, I can have full confidence in your reselling him to me on like terms.
In answer to Mr. W Jones letter I have written the inclosed, which you will be so good as to seal after perusal, & send to the post office. I presume you will write also to Mr. Jones, without delay.
 

   
   Draft (DLC).



   
   Letter not found.


